In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00364-CV
     ___________________________

  IN THE INTEREST OF H.L., A CHILD



  On Appeal from the 324th District Court
          Tarrant County, Texas
      Trial Court No. 324-595838-16


Before Sudderth, C.J.; Gabriel and Wallach, JJ.
 Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

      On October 4, 2019, pro se Appellants, the child H.L.’s parents (Parents), filed

a notice of appeal from the associate judge’s September 17, 2019 report. Parents

timely requested a de novo hearing before the referring district court, and that hearing

was held September 30, 2019, but no resulting order has been signed. This court

therefore notified the parties that absent a response showing grounds for continuing

the appeal, this court could dismiss the appeal based on the absence of a final

judgment or an appealable interlocutory order. In Parents’ response, they indicate

that they are instead seeking a restricted appeal of the May 30, 2019 final judgment.

Either way, we lack jurisdiction.

      We have appellate jurisdiction of appeals from final judgments and from

interlocutory orders that the legislature has specified are appealable. See Lehmann v.

Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see, e.g., Tex. Civ. Prac. & Rem. Code

Ann. § 51.014. First, absent some exceptions not applicable here, when a party in a

family law case files a timely request for a de novo hearing challenging the associate

judge’s report, that report is not a final judgment or an appealable order. See Tex.

Fam. Code Ann. §§ 201.015, 201.016; In re C.R-A.A., No. 04-16-00587-CV,

2016 WL 6238237, at *1 (Tex. App.—San Antonio Oct. 26, 2016, no pet.) (per

curiam) (mem. op.); Graham v. Graham, 414 S.W.3d 800, 801 (Tex. App.—Houston

[1st Dist.] 2013, no pet.). Accordingly, we do not have jurisdiction over an appeal

from the associate judge’s September 17, 2019 report.

                                           2
       Second, to the extent Parents claim that their notice of appeal is in fact a notice

of restricted appeal from the May 30, 2019 final judgment, Rule 30 of the Texas Rules

of Appellate Procedure does not allow parties (like Parents) who participated in the

hearing resulting in the judgment challenged to file a restricted appeal. See Tex. R.

App. P. 30; Franklin v. Wilcox, 53 S.W.3d 739, 741 (Tex. App.—Fort Worth 2001, no

pet.) (dismissing attempted restricted appeal for want of jurisdiction when Franklin

“appeared at the hearing through his attorney” and “participated through his attorney

in the hearing” by conducting cross-examination). The Rule 30 requirements are

jurisdictional. In re B.H.B., 336 S.W.3d 303, 305 (Tex. App.—San Antonio 2010, pet.

denied).

       Because the associate judge’s September 17, 2019 report is not a final judgment

or an appealable order and because Parents cannot meet the Rule 30 requirements for

filing a restricted appeal from the May 30, 2019 final judgment, we dismiss this appeal

for want of jurisdiction. See Tex. R. App. 30, 42.3(a), 43.2(f).




                                                        /s/ Mike Wallach
                                                        Mike Wallach
                                                        Justice

Delivered: December 19, 2019




                                            3